Citation Nr: 0808132	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for dental disability 
for compensation purposes.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to February 1947 and from October 1950 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In an 
earlier August 2004 letter the RO informed the veteran that 
as his dental claim appeared to be, in part, a claim for VA 
dental treatment, it forwarded a copy of the claim to the 
dental clinic, which served his area of residence and that 
the dental clinic would contact him further regarding his 
eligibility for treatment for his claimed dental conditions.  
Thus, the RO did not make a decision regarding the veteran's 
eligibility for VA dental treatment.  The Board finds that 
this is appropriate as determinations of initial eligibility 
for such treatment are normally made by the Veteran's Health 
Administration.  See 38 C.F.R. § 17.161.  Accordingly, the 
issue of eligibility for VA dental treatment is not currently 
on appeal and thus, not currently before the Board.

The issue of entitlement to service connection for low back 
disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The veteran does not have dental disability resulting from 
combat wounds or service trauma and the veteran's current 
claimed dental disability, replaceable missing teeth, may not 
be subject to service connected compensation; it can only be 
service connected for dental treatment purposes.  


CONCLUSION OF LAW

The criteria for service-connected compensation for dental 
disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted.

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's claim for dental disability.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the record does not contain competent 
evidence that the veteran has a current dental disability, 
which can be subject to service connected compensation (See 
analysis below).  Consequently, an examination or opinion is 
not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim and affirmatively indicated in May 
2006 that he had no additional information to submit.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records do not reveal any dental-related 
trauma.  On October 1950 entrance examination, the veteran 
was noted to have only missing natural teeth.  On December 
1951 separation examination the veteran was noted only to 
have missing and restorable teeth and was not noted to have 
incurred any dental related trauma.  

A December 2004 rating sheet shows that the veteran is 
service connected for non-Hodgkins lymphoma.  

A January 2005 letter from treating physician Dr. D.H. 
indicated that the physician had been caring for the veteran 
for large B-cell lymphoma initially diagnosed in April 2000.  
The veteran was treated with chemotherapy and subsequent 
radiation therapy.  As a result, he lost 11 teeth, some on 
his upper and lower ridges.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If chronicity of 
a disability manifested in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim of service connection.  
38 C.F.R. § 3.303(b).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connected compensation for dental disability is 
generally limited to disability resulting from service 
related trauma to the teeth, mouth and/or jaw.  See 38 C.F.R. 
§ 4.150.   Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As alluded to above, the Board's review of the veteran's 
dental claim is limited to whether the veteran qualifies for 
service connected compensation for dental disability as the 
question of whether the veteran may be eligible for VA dental 
treatment has been referred to the appropriate VA dental 
clinic.  The veteran has alleged entitlement to service 
connection based on having to have 11 teeth extracted 
secondary to chemotherapy for his service connected lymphoma.  
There is no evidence of record, nor has the veteran alleged, 
that these lost teeth are not replaceable, however.  Also, 
service medical records do not show that the veteran incurred 
any dental problems in service that could not be classified 
as treatable carious teeth or replaceable missing teeth.  
Thus, since replaceable teeth cannot be service connected for 
compensation purposes but only for treatment purposes, it is 
not established that the veteran has had a dental injury or 
problem, either in service or secondary to service connected 
disability, for which service-connected compensation may be 
granted (see 38 C.F.R. § 3.381(a), along with 38 C.F.R. 
§ 3.303, requiring an established injury in service).  The 
preponderance of the evidence is against this claim and it 
must be denied.   



ORDER

Entitlement to service connection for dental disability for 
compensation purposes is denied.  



REMAND

As mentioned above, a VA examination or opinion is necessary 
if the evidence of record (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

Regarding whether the evidence establishes that the veteran 
suffered an injury in service, a February 1961 examination 
report from Dr. H. indicates that the veteran injured his 
back in April 1960 while working as a warehouseman at the 
Beale Air Force Base.  He was carrying a cardboard box 
weighing about 70 pounds by the flaps.  One of the flaps on 
the box tore loose and the box started to drop.  The veteran 
quickly bent and caught it but felt a catch in the left hip.  
This injury later worsened and the veteran eventually had to 
have spinal fusion surgery in September 1961.  The 
examination report also indicated that the veteran denied any 
difficulty with his back in the past other than one episode 
in the military in 1946 at which time he injured his back 
lifting items overhead.  At that time the discomfort was in 
the mid lumbar region on either side of the back with no 
radiation into the extremities.  He was treated by a corpsman 
on board ship who diagnosed a sprain, "injected penicillin 
into either side of the back" and taped the back up.  The 
veteran indicated that by three weeks following this injury 
he was asymptomatic and he had had no subsequent difficulty 
with his back up until the April 1960 injury. 

Also, in his March 2005 Notice of Disagreement (NOD) the 
veteran indicated that at the time of his initial back injury 
in service in 1946, there were no doctors aboard ship.  
Consequently, he was treated by a corpsman who did not 
document the injury.  The veteran hurt his back when moving 
ammunition that was on deck and had gotten too hot.  The 
injury was so severe that he could not walk to the corpsman, 
he was carried.  After the initial evaluation of his 
condition the corpsman applied a 30 inch band of tape on the 
veteran's back for support.  This tape remained in place for 
about 3 weeks during which the veteran was removed from all 
duties. After the tape was removed, the veteran was placed on 
light duty for over three months.  After that point, his 
condition got better and did not cause him daily problems 
until his injury in April 1960.  It was the veteran's 
contention that the April 1960 injury was a reinjury of the 
earlier 1946 low back problem and not an initial low back 
injury. 

The Board notes that although the service medical records do 
not show a low back injury in 1946 (or at any other time 
during service), the veteran is competent to testify 
regarding an injury he may have suffered.  The Board also 
finds that despite the lack of documentation in the service 
medical records, a 1946 low back injury is reasonably 
established by the record as the veteran's own current 
testimony regarding the initial incurrence of the injury is 
consistent with the report of medical history he made to Dr. 
H in February 1961.  Since the veteran did not have a claim 
for service connection for low back disability pending in 
February 1961 and did not subsequently file one until more 
than 40 years later, it does not appear that he had any 
vested interest in reporting, in 1961, that he had had a back 
injury in service, other than to let Dr. H know of his 
pertinent history.  Accordingly, the Board finds this 
February 1961 report of back injury in service credible and 
will concede that it is established that the veteran did have 
some level of back injury aboard ship in 1946.  See 38 C.F.R. 
§ 3.159(c)(4)(B).

Regarding the presence of competent evidence that the veteran 
has a current low back disability, the Board notes that 
although the record does not contain current documentation of 
treatment for low back disability, since the veteran did have 
the spinal fusion in 1961 and subsequent low back problems 
thereafter, and it has not been noted that the fusion 
resulted in complete amelioration of the low back problems. 
it is reasonable to conclude that he has at least some 
residual disability from the 1960 injury and subsequent 1961 
surgery.  Thus, the record of the injury, subsequent surgery 
and subsequent treatment after the surgery provide competent 
evidence indicative of a current low back disability.  See 
38 C.F.R. § 3.159(c)(4)(A). 

Regarding whether the evidence indicates that the veteran's 
claimed disability or symptoms may be associated with the low 
back injury in service, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has essentially found 
that there is a low threshold for finding that such evidence 
suggestive of a medical nexus is present.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, although the 
veteran has essentially indicated that his back was 
asymptomatic from approximately three weeks or three months 
after his 1946 injury in service until his subsequent April 
1960 injury, he has also contended that that subsequent April 
1960 injury was in fact a "reinjury."  Accordingly, as the 
Board regards the veteran competent to testify regarding his 
feeling that the April 1960 injury was actually a 
"reinjury," it finds that this testimony meets the low 
Mcclendon threshold pertaining to evidence indicating that 
the veteran's claimed low back disability may be associated 
with the veteran's low back injury in service.  See 38 C.F.R. 
§ 3.159(c)(4)(A).

The Board further finds that the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the veteran's claim and that consequently, a VA 
examination is warranted prior to the Board issuing a final 
decision.  See 38 C.F.R. § 3.159(c)(4)(D).  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for current low 
back disability and should secure copies 
of complete records of the treatment or 
evaluation from all sources identified. 

2.  The RO should arrange for a VA 
examination to determine the likely 
etiology of any current low back 
disability.  The veteran's claims folder 
must be sent to the examiner.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion  
whether such disability is at least as 
likely as not (i.e. whether there is a 50% 
chance or better) that any current low 
back disability is related to the 
veteran's military service including the 
1946 low back injury therein.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


